NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.


In the Supreme Court of Georgia



                                                  Decided: April 19, 2022


                       S22A0348. RENFRO v. THE STATE.


       BOGGS, Presiding Justice.

       Appellant David Renfro challenges his 2019 convictions for

malice murder and other crimes in connection with the shooting

death of Rita Hennon. 1 In his sole enumeration of error, Appellant


       1The crimes occurred on May 23, 2017. On July 14, 2017, a Baldwin
County grand jury indicted Appellant for malice murder, felony murder during
the commission of aggravated assault with a deadly weapon, felony murder
during the commission of possession of a firearm by a convicted felon,
aggravated assault, two counts of cruelty to children in the first degree, and
possession of a firearm by a convicted felon. At a trial from May 13 to 15, 2019,
the jury found Appellant guilty of all counts except felony murder during the
commission of an aggravated assault with a deadly weapon, on which it found
him guilty but mentally ill at the time of the crime. The trial court sentenced
Appellant to serve life in prison for malice murder, 20 years to serve
consecutively for each count of cruelty to children in the first degree, and five
years to serve concurrently for possession of a firearm by a convicted felon. The
court merged the remaining aggravated assault charge, and the remaining
felony murder charges were vacated by operation of law. On June 6, 2019,
Appellant filed a motion for new trial, which he amended with the assistance
of new counsel on June 21, 2021. The trial court held a hearing on the motion
for new trial on June 25, 2021, and denied the motion on July 8, 2021.
Appellant filed a timely notice of appeal. The case was docketed in this Court
contends that the trial court erred in admitting his pre-arrest

statements to police because he was allegedly under custodial

interrogation and had not yet received Miranda warnings. 2 Because

any error in admitting Appellant’s statements was harmless beyond

a reasonable doubt, we affirm.

     1. The evidence at trial showed the following. On May 23, 2017,

Rita Hennon and her two grandchildren were shopping at the K &

C convenience store in Baldwin County. While Hennon was in the

store, Appellant walked inside and then exited to stand next to an

ice machine by the entrance for over four minutes. A surveillance

video recording showed that when Hennon came out of the store and

walked by the ice machine with her grandchildren, Appellant

stepped out, pointed a pistol at her head, and shot her at point-blank

range, killing her instantly.

      Jeff Suggs arrived at the store to shop shortly before the




to the term beginning in December 2021 and submitted for a decision on the
briefs.
       2 See Miranda v. Arizona, 384 U.S. 436 (86 SCt 1602, 16 LE2d 694)

(1966).
                                    2
incident and noticed Appellant standing by the ice machine. While

in line to check out, Suggs saw Hennon and her grandchildren

walking out of the store. As he was leaving the store, Suggs heard a

gunshot and saw Appellant run off the store property to the right,

in the direction of a nearby Dollar General store. Suggs then saw

Hennon on the ground and her grandchildren crying next to her

body. Suggs ushered the children around to the other side of his

truck to keep them from seeing Hennon’s body. The bullet that killed

Hennon also struck the side of Suggs’ truck, although investigators

were never able to find either the bullet or an expended shell casing.

     Steve Dawson was in his car outside of the store at the time of

the shooting. Although he did not see the shooting happen he heard

the shot and looked up to see Appellant holding a gun next to

Hennon’s body. Dawson described Appellant as a “black male”

wearing “dark colored pants and a white shirt.” As Appellant began

to run, Dawson drew his own gun, jumped out of the car, pointed his

gun at Appellant, and yelled at him to “stop.” Appellant did not stop

and instead crossed the highway and continued on toward the Dollar

                                  3
General. Dawson jumped back in his car to follow Appellant and was

able to keep visual contact with him until Appellant “cut into the

woods near Robins Drive.” Dawson later identified Appellant in a

photographic lineup.

     Deputy Chanda Hogan was driving on Sparta Highway when

her grandson pointed out Appellant running toward the Dollar

General. Deputy Hogan described Appellant as a “tall, slim[,

and] . . . clean shaven” black male with “short hair” wearing     a

“[w]hite shirt, . . . dark pants, [and] black tennis shoes.” Deputy

Hogan was flagged down by Dawson’s wife, who was inside the store

at the time of the shooting and told Deputy Hogan that Hennon had

been shot. After calling into dispatch and interviewing witnesses at

the scene, Deputy Hogan realized that the man she saw running was

the shooter; she also realized she knew who Appellant was and

where he lived on Robins Drive.

     The shooting was video recorded by the store’s surveillance

camera, and the recording shows that Appellant was wearing a

baseball cap when he committed the crimes. When police

                                  4
investigators obtained the recording, Detective T.J. Hargrove was

able to identify the shooter as either Appellant or Danny Renfro,

twin brothers who lived together with their family on Robins Drive

within a mile of the store. Officers were then sent to Appellant’s

residence to secure the premises until the police obtained a search

warrant.

     Deputy Oscar Garcia and Detective Charles Seay were among

the first to arrive at Appellant’s residence. As they approached the

residence, Detective Seay obtained permission to enter the residence

from Damon Renfro, Appellant and Danny’s father, while other

officers surrounded the house. Detective Seay went inside and came

back out with Appellant and Danny. Appellant had no beard, short

hair, and was wearing pants with no shirt, while Danny had a beard,

long hair, and was wearing shorts with a shirt. Detective Seay

“asked them if they’d been anywhere, and they both stated they’d

been home all day.” After Danny asked what happened, and an

officer said there was a shooting at the K & C store, Appellant denied

knowing anything about the shooting and told the officers that there

                                  5
were “always shooting[s] back that way,” while pointing in the

direction of the K & C. While Detective Seay was speaking with

Appellant and his brother, several other police officers surrounded

both sides of the house. Appellant’s entire interaction with Detective

Seay was recorded on Deputy Garcia’s body camera, and the

recording was played for the jury.

     Deputy Garcia testified for the State at trial. When asked on

cross-examination if Appellant, his brother, or his father were free

to leave during the conversation on the porch, Deputy Garcia stated

that “they were not under custodial arrest.” When asked if the police

had “secured the residence,” Deputy Garcia said, “Yes.” Finally,

when asked again if “they weren’t free to go,” Deputy Garcia said,

“Correct.”

     The police searched Appellant’s house after his arrest. Among

several items recovered was a nine-millimeter handgun without a

serial number that was found in the laundry room in a shoe box next

to a pair of Appellant’s black boots. Yvonne Tate, Appellant’s mother

and the owner of the residence, voluntarily led the police to her three

                                  6
firearms in the master bedroom and affirmatively stated that those

were the only firearms in the house. The police also photographed

Appellant’s baseball cap, which was hung up on a nail in the

bathroom. 3

     Appellant asserted an insanity defense, and, pursuant to a

court order, forensic psychologist Valerie Ross interviewed

Appellant to assess his competency and mental state. Dr. Ross

reviewed the indictment, the incident report, supplemental reports

from the police, and Appellant’s medical and school records, among

other things, to prepare for the interview.

     Dr. Ross was called by the State and testified that she advised

Appellant of the purpose of the interview and he appeared to

understand; that he was “well-groomed” and his mood “appeared

normal”; that he maintained eye contact and had no abnormal

psychomotor movements; that he spoke normally; and that he was

able to provide background information and his medical history.


     3  This appears to be the same black and white baseball cap with
“ATLANTA” on the front that Appellant is seen wearing in the surveillance
recording of the shooting.
                                   7
Appellant told Dr. Ross that he had been hospitalized for psychiatric

reasons     and    often   had    paranoid         thoughts      and   auditory

hallucinations. When asked about the shooting, Appellant told Dr.

Ross that he did not know who Hennon was but that he was outside

the store and “heard a voice saying [‘]stop her[’]” because, he

claimed, Hennon “had a kid bent over” and was pulling the child’s

pants down and “about to fondle him.” 4 Appellant did not remember

having a gun, and he did not remember how he got back home after

the   shooting.    Appellant     was        on    prescription    antipsychotic

medication at the time of the interview.

      Dr.   Ross    testified    that       she   believed    Appellant    was

schizophrenic but that did not automatically lead her to conclude he

was criminally insane at the time of the offense. Instead, she

believed Appellant knew “what he did was wrong.” She came to this

conclusion because

      there were some behaviors that he engaged in that
      suggested that he knew at the time that his behavior was

      4 Despite relaying what he allegedly heard to Dr. Ross, Appellant never
stated to her that he committed the shooting, instead contending that he had
no memory of what happened after he heard the voice.
                                        8
     wrong, including that he . . . ran away from the scene of
     the crime, that he showered immediately upon returning
     home, and that . . . within a short period of time, when
     law enforcement arrived at his residence and were asking
     him where he’d been that day, he said he’d been home all
     day, despite having just gotten back from the convenience
     store.

Dr. Ross also testified that while Appellant reported that his

antipsychotic medication had run out two days prior to the shooting,

it would have “remain[ed] in his system for a certain time” after

Appellant stopped taking it and you “wouldn’t expect the symptoms

to be so significantly pronounced that quickly.” Additionally, Dr.

Ross watched a surveillance recording of the shooting and testified

that she did not see anything in the recording that indicated that

Appellant “was experiencing auditory hallucinations or having

beliefs that were upsetting to him or concerning him in any way that

he reflected physically.”

     Appellant’s sister, Krystal Renfro, was the only witness for the

defense at trial. Krystal testified about her experience with

Appellant’s history of schizophrenic delusions and how his actions

changed when he was medicated. Specifically, Krystal testified that

                                 9
Appellant was

     very complacent when he’s medicated. He will sit down,
     like he will wait for you to tell him what to do. He was
     very childlike. But off the medication, he was agitated, he
     wasn’t really calm, [he was] irritated. He was ready to
     walk, like he had to go. He had to move.

When asked whether “he was not seeing things and hearing things

all the time,” she responded, “Not when he was medicated.” On

cross-examination, Krystal agreed with the prosecutor that when

Appellant was on his medication, he was “polite[,] . . . compliant[,] .

. . [and would] respond directly to you if you ask a question,” but that

when he was not on his medication he was “ranting[,] . . . yelling[,] .

. . and clearly talking to people who aren’t there.” Krystal was asked,

“if we’ve seen a video of him compliant, calm, not yelling, clearly not

speaking to any voices, [does that mean] he’s probably on his

medication?” Krystal responded, “[n]o, not all the time, not like

that,” and clarified that “there are moments, rare moments, when

he’s not on the medication, that he will be calm.”

     2. Appellant contends the trial court erred in allowing into

evidence over his objection the statements he made to the police on

                                  10
his porch before he was arrested or given Miranda warnings.

Specifically, Appellant argues that he was under custodial

interrogation but had not received Miranda warnings, so the

admission of his statements violated his privilege against self-

incrimination under the Fifth Amendment to the United States

Constitution.

     Pretermitting whether the trial court erred in admitting

Appellant’s statements, we conclude that any error in their

admission was harmless beyond a reasonable doubt. Even if a trial

court errs, and

     the error is one of constitutional magnitude, it can be
     harmless error if the State can prove beyond a reasonable
     doubt that the error did not contribute to the verdict, such
     as when the evidence at issue is cumulative of other
     properly-admitted evidence or when the evidence against
     the defendant is overwhelming.

Davidson v. State, 304 Ga. 460, 470 (4) (819 SE2d 452) (2018)

(citation and punctuation omitted). When applying a constitutional

harmless-error analysis, “we review the record de novo, and we

weigh the evidence as we would expect reasonable jurors to have


                                 11
done so as opposed to viewing it all in the light most favorable to the

jury’s verdict.” Ensslin v. State, 308 Ga. 462, 471 (2) (d) (841 SE2d

676) (2020) (citation and punctuation omitted).

     Here, the allegedly improperly admitted evidence Dr. Ross

referenced was essentially cumulative of other evidence that was

properly admitted during the trial. While Dr. Ross did use portions

of Appellant’s statements to support her conclusion that he was sane

at the time of the shooting, the statements were only one example of

Appellant’s conduct that she used to support that conclusion. In

addition to Appellant’s statements, Dr. Ross also cited Appellant’s

fleeing the scene, showering, and changing clothes when he got

home as additional indications that he knew that what he did was

wrong; moreover, her observation of the surveillance video of the

shooting revealed no visible sign of a schizophrenic delusion from

Appellant. And, even though Dr. Ross believed Appellant to be

schizophrenic, she concluded from his behavior during and

immediately following the shooting that he was not acting under a

delusion and was aware of his actions. Dr. Ross’ conclusion was

                                  12
based predominately on other, cumulative, admissible evidence. See

Davidson, 304 Ga. at 470 (4).

     Likewise, any use of Appellant’s statements in closing

argument was also harmless beyond a reasonable doubt. While the

prosecutor commented on Appellant’s pre-Miranda statements

made to the police to support the conclusion that he deliberately

concealed Hennon’s murder, the statements were only a small part

of Appellant’s behavior that the State relied on to support this

conclusion. The prosecutor also highlighted the evidence that

Appellant took the time to change clothes and hang up his hat when

he returned home from shooting Hennon and had a concealed

firearm with no serial number and ammunition that the owner of

the house did not know of. The prosecutor further argued that

Appellant took a gun with him to the convenience store and waited

behind the ice machine for over four minutes before shooting

Hennon,    further   undermining     Appellant’s   claim   that   he

spontaneously had a delusion and acted on it. As such, the

prosecutor’s comments on Appellant’s statements were cumulative

                                13
of the many other instances of Appellant’s behavior that the State

used to argue that he intentionally concealed the crime.

     Because any reliance on Appellant’s statements by Dr. Ross in

her evaluation and the State in its closing argument was cumulative

and did not affect the verdict, any error in admitting Appellant’s

statements was harmless beyond a reasonable doubt. See Frazier v.

State, 278 Ga. 297, 298 (4) (602 SE2d 588) (2004) (holding that even

if the questioning officers failed to honor the defendant’s right to

remain silent, the admission of his statements was harmless beyond

a reasonable doubt because they were cumulative of other properly

admitted evidence).

     Judgment affirmed. All the Justices concur.




                                14